 Case 18-00728-SMT                Doc 84-1 Filed 04/25/19 Entered 04/25/19 12:04:11                                 Desc
                                      Proposed Order Page 1 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF COLUMBIA

IN RE
LORIE LYNN RONES                                                   : Chapter 13 Case No. 18-00728-SMT
 Debtor

                  ORDER CONFIRMING FIFTH AMENDED PLAN FILED APRIL 22, 2019

          The debtor’s fifth amended plan filed herein on April 22, 2019, having been transmitted to all scheduled
creditors;
It having been determined after notice and opportunity to object to confirmation with hearing on or after April 26, 2019;

          1. That the debtor’s fifth amended plan filed herein on April 22, 2019, (hereinafter, the "Plan"), complies with
the provisions of Chapter 13 of Title 11, U.S. Code, and with the other applicable provisions of Title 11;
          2. That the fee, charge or amount required under Chapter 123 of Title 28, U.S. Code, or by the Plan, to be paid
before confirmation, has been paid;
          3. That the Plan has been proposed in good faith and not by any means forbidden by law;
          4. That the value, as of the effective date of the Plan, of property to be distributed under the Plan on account of
each allowed unsecured claim is not less than the amount that would be paid on such claim if the estate of the debtor were
liquidated under Chapter 7 of Title 11 on such date;
          5. That each holder of an allowed secured claim provided for by the Plan has accepted the Plan; or that the Plan
provides that each holder of an allowed secured claim shall retain its lien securing such claim until the earlier of the
payment of the underlying debt determined under nonbankruptcy law; or discharge under §1328 and if the case under this
chapter is dismissed or converted without completion of the plan, such lien shall be retained by such holder to the extent
recognized by applicable nonbankruptcy law; and the value, as of the effective date of the Plan, of property to be
distributed under the Plan on account of such claim is not less than the allowed amount of such claim and if property to
be distributed is in the form of periodic payments, such payments shall be in equal monthly amounts and if the holder of
the claim is secured by personal property, the amount of such payments shall not be less than an amount sufficient to
provide to the holder of such claim adequate protection during the period of the plan; or the debtor surrenders the
property securing such claims to each such holder;
         6. That the debtor will be able to make all payments under the Plan and to comply with the Plan;
         7. That the action of the debtor in filing the petition was in good faith;
         8. That the debtor has paid all amounts that are required to be paid under a domestic support obligation.
 Case 18-00728-SMT                Doc 84-1        Filed 04/25/19          Entered 04/25/19 12:04:11                Desc
         9. That the debtor has filed all applicable Federal,
                                       Proposed      Order State, and local
                                                               Page    2 oftax
                                                                             2 returns as required by §1308.
           10. That the value, as of the effective date of the plan, of property to be distributed under the plan on
account of each allowed unsecured claim is not less than the amount of such claim or that the debtor has committed
the projected disposable income to be received in the applicable commitment period beginning on the date that the
first payment is due under the plan and will be applied to make payments to unsecured creditors under the plan, and
it is therefore,
         ORDERED, that the debtor's plan is hereby CONFIRMED, and it is further,
           ORDERED, that the debtor continue to turn over, either directly or through debtor's employer/income source, to
the Trustee, Nancy Spencer Grigsby of PO Box 853 Memphis, TN 38101-0853, the minimum sum of $400.00 per
month for 60, or until notice by the Trustee that the debtor's plan has been completed or until further order of this Court,
and it is further,
           ORDERED, that notwithstanding 11 USC §1327(b), confirmation of the plan shall not vest the property of
the estate in the debtor(s) until the plan has been completed and the court has entered a discharge order (or if no
discharge was obtained, until the court has entered an order closing the case or an order discharging the Trustee), and
it is further,
           ORDERED, that funds received and deposited prior to midnight of the date of entry of a dismissal order
shall be distributed in accordance with the terms of the confirmed plan, and it is further,
           ORDERED, that if the Trustee gives notice to the debtor and a creditor as to the Trustee’s determination of
whether the creditor’s claim fits under paragraph B or C of the confirmed plan, and gives notice of a 21-day
opportunity to object to that determination, and if no objection is filed within 21 days of the date of the Trustee’s
notice, then the Trustee’s determination will be binding without the necessity of further order of the court, and it is
further,
           ORDERED, that notwithstanding 11 USC §1327(c), if a timely proof of claim has not been filed for a
claim, the property vesting in the debtor under 11 USC §1327(b) shall remain subject to any lien securing the claim
except to the extent that the claim would not be an allowed secured claim under 11 USC §506(a) and the claim is
discharged under 11 USC §1328, and it is further,
           ORDERED, that, unless a lien is avoided, the holder of a claim secured by such a lien (1) will retain its lien
until the underlying debt, determined under nonbankruptcy law, is paid (or the holder is paid the amount the plan
provides is to be paid to satisfy the lien debt), and (2) will retain the lien if no proof of claim is filed for the lien
claim or any and all proofs of claim for the lien are disallowed as untimely, and it is further
           ORDERED, that no party in interest having sought to bar confirmation of the debtor’s plan by invoking
§521(i)(1), and it appearing that the debtor complied with the requirements of §521(a)(1), it is,
           ORDERED, that this case is not subject to automatic dismissal under §521(i)(1), and the debtor is not
required to file any further document pursuant to §521(a)(1)(B) to avoid automatic dismissal of this case, without
prejudice to the right of any party in interest to request by motion that the debtor be ordered to file further
information described in §521(a)(1)(B), and without prejudice to the Trustee’s right to obtain any information from
the debtor by authorized means, and it is further,
           ORDERED, that notwithstanding any provision of the Plan to the contrary, the Trustee's percentage fee shall be
fixed and governed by 28 U.S.C. §586(e) and any Order of the Attorney General of the United States, and it is further,
        ORDERED, that the debtor shall notify the Trustee and this Court in writing of any change in address
and/or employment/income source within ten (10) days of the change.

cc:      Lorie Lynn Rones
         2920 Pennsylvania Ave, SE
         Washington, DC 20020

         Kevin D. Judd
         bkadmin@juddlawfirm.com

         Nancy Spencer Grigsby, Chapter 13 Trustee
         grigsbyecf@ch13md.com


                                                                  Page 2 of 2 Chapter 13 Case No. 18-00728
